Title: Abigail Adams to John Adams, ca. 20 February 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy [ca. 20] Feb’ry 1794—
          
          The post of the last saturday was the first for a long period, which faild of bringing me a Letter from you. I should have been more anxious but that I received one from you on the wedensday preceeding: you say so many handsome things to me respecting my Letters that you ought to fear making me vain. since however we may appreciate the enconiums of the world, the praises of those whom we Love, and esteem, are the more dangerous because we are led to believe them the most Sincere.
          When I read in your Letter the communication made you by mr D—— I drew a very different conclusion from it. from what he did, I believe the P. had some hint of the writer of certain peices and was led to make those inquiries respecting the Master, and the pupil that he might the better judge, whether the Pupil was alone capable of writing them. I am much better pleasd that this should have been his object, than the appointment mr D. sugested have taken place—if I have Pride, and Ambition, it would not have been gratified by that for instead of benefiting, or advancing our son, it would have Created envy, injured him in his present prospect of increasing buisness, and have been a feather whose point would have proved a sting he has acquired to himself by his writings his abilities and his general Character for information a Reputation which his enemies fear, and which cannot be combated by any imputation upon his Life and manners. Americanus is so sensible of this that he thinks it better to appear upon Friendly terms than otherways. I wish I could impute to this Man any thing, but sinester views. the Two Gentlemen were engaged in an insurence cause before Referees lately, a Cause of considerable concequence in which a vessel and Cargo were involved. the vessel was sent to the west Indias & there lost. the cargo was put on Board a Spanish vessel & was captured by French privateer the Question was; were the underwriters liable for

the Cargo. in the course of the Argument, this learnd Gentleman, advanced that by our Treaty with Spain such & such things were stipulated. not by Treaty sir replied his opponent. still he went on either really through Ignorance or wickedness, with our Treaty with Spain. no Treaty sir, I beg your pardon sir, we never had a Treaty with Spain. the cause was finally adjuged in favour of the defendents, very fully. a few days after mr S——n sent to request the favour of speaking with A——s. he went nothing could exceed his servility I must call it. I wish Brother A to engage you in a cause with me, the circumstances are so & so. I am much engaged at present in the impeachment of mr Hunt, and I wish you to take the whole Charge of it upon yourself so saying he gave him a handsome fee and they parted. what a Character?—
          Prince Edward saild last sunday. he sent his Aids to visit the L——r Governour but would not go himself. he dinned with mrs Hancock and was visited by many Gentlemen in Town. he went to the assembly with mr Russel, and danced with mrs Russel he went to visit the colledge, but I did not hear that he had any curiosity to see Bunker Hill. he related an Annecdote at the table of the English Consul. as he was comeing from Quecbeck he stopd at an Inn, where an Elderly Countrymen desired to see him. after some bowing &c the Countryman said, I hear you are King Georges son. they tell me so said the Prince. and pray how do you like this Country. why very well replied his Highness—and how do you think your Father lik’d to lose it? why not half as well as I should like to live in it replied the Prince which answer pleasd the countrymen. I hear he took Notice of all the French Refugees, and offerd any of them a passage with him to the west Indias. his stay here was very short and it was best it should be so.
          There are new Rumours prevailing that Touloun is recaptured &c it is said to be one of the enigmas of Pythagoris, “when the winds rise, worship the Echo,[”] which has been thus interpreted: when rumours increase, and when their is abundance of Noise and Clamour, believe the second report. if Congress had attended to this, they would not have been sported with for their credulity.
          you will be sick enough of Politicks by next May I fancy to long after your Rocks and Hills, and I shall be sick enough of Hills and Rocks by that time to wish you joy of them, and that you may like Popes happy Man, be “Content to breath your Native Air, on your own Grounds” those who can be usefull in all states, are compared to gentle streams, that not only glide through lonely valleys and

forests, amidst the flocks and the shepherds, but visit populous, Towns in their course and are at once of ornament and use.
          you hinted in a former Letter as tho a Friend of our was panting after something.
          
            “Who pants for glory finds but short repose
            A Breath revives him, or a Breath o’erthrows”
          
          I wish he would seek the substance and no longer grasp a shadow
          I must not close this Letter without informing you that our Parent remains much in the state as when I wrote last. exhausted nature appears to be seeking repose, and the sitting sun will go down calmly and serenly, and rise to a more perfect day, freed from the clogs of Mortality which now encumber it. for that inevitable lot may you and I my Dear Friend ever be ready is the Ardent Prayer of / Your
          
            A Adams
          
        